UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

 

)
UNITED STATES OF AMERICA )
)

) No. 19-CR-10075-MLW
Vv. )
)

i ) FILED UNDER SEAL

_ RUDOLPH MEREDITH, ) a
| ).
Defendant. )
)
NOTICE OF APPEARANCE

Please enter my appearance in the above-captioned case as counsel for the United States

 

of America.
Respectfully submitted,
ANDREW .E. LELLING
UNITED STATES ATTORNEY
Dated: March 7, 2019 /s/ Justin O’Connell

JUSTIN D. O’CONNELL
Assistant United States Attorney
John Joseph Moakley Courthouse
One Courthouse Way, Suite 9200
Boston, Massachusetts 02210
Tel: (617) 748-3100

Justin.O’ Connell@usdoj.gov
